OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate *109Division, First Judicial Department, on March 14, 1955. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the retired Justice of the Supreme Court to whom the issues were referred for hearing and report. The respondent has submitted an affirmation in opposition to the petitioner’s motion.
The Referee found, in relation to five different personal injury matters in which the respondent was retained, that he was guilty, inter alia, of: failing to oppose a motion seeking dismissal of a complaint; failing to take prompt and proper action to vacate the dismissal; failing to return the telephone calls of his clients; failing to advise his clients of the status of the legal matters; misrepresenting the status of the legal matters to his clients; neglecting one matter for a period in excess of seven years; neglecting to serve a complaint in another matter; failing to appear on a date set for a trial, thereby causing that matter to be marked off the calendar; settling one matter by a direct payment to the client of $2,000 in exchange for a general release, which released the respondent from liability, and for a letter drafted by the respondent and addressed to the petitioner committee, requesting withdrawal of a complaint against the respondent by the client; neglecting a matter resulting in a cause of action being barred by the Statute of Limitations; and, after another attorney was substituted for the respondent in one matter, failing to deliver the legal file of his client to the new attorney resulting in an order of the Supreme Court directing the respondent to so deliver the file.
After reviewing all of the evidence we are in full agreement with the report of the Referee. The petitioner’s motion to confirm the Referee’s report is therefore granted.
In determining an appropriate measure of discipline, we have taken into consideration the fact that the respondent was previously censured by this court on June 21, 1976 after the conclusion of a previous disciplinary proceeding (Matter of Auerbach, 52 AD2d 491). Accordingly, it is our opinion that the respondent should be, and he hereby is, suspended from the practice of law for a period of three years commencing January 1, 1980 and until the further order of this court.
Mollen, P. J., Hopkins, O’Connor, Lazer and Gulotta, JJ., concur.